People v Taylor (2020 NY Slip Op 00308)





People v Taylor


2020 NY Slip Op 00308


Decided on January 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
ANGELA G. IANNACCI, JJ.


2018-07709
 (Ind. No. 17-00533)

[*1]The People of the State of New York, respondent,
vLloyd Taylor, appellant.


Del Atwell, East Hampton, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Barry E. Warhit, J.), rendered May 10, 2018, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant validly waived his right to appeal (see People v Sanders, 25 NY3d 337). The defendant's valid waiver of the right to appeal forecloses appellate review of his challenge to the factual sufficiency of his plea allocution (see People v Griffin, 167 AD3d 934). The defendant's valid waiver of the right to appeal also precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255-256). Further, since the defendant does not claim that his plea was rendered involuntary as a result of counsel's alleged ineffectiveness, his contention that he was deprived of the effective assistance of counsel is also barred by his valid waiver of the right to appeal (see People v Brown, 117 AD3d 962; People v Mejia, 112 AD3d 855; People v Dunne, 106 AD3d 928, 928-929).
DILLON, J.P., COHEN, MILLER and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court